Exhibit 10.62

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 13th day of June, 2007
(the “Effective Date”), between EDGAR Online, Inc. with its principal office at
50 Washington Street, Norwalk, Connecticut 06854 (“Company”), and Susan
Strausberg having an address at c/o 50 Washington Street, Norwalk, Connecticut
06854 (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company is a financial and business information company; and

WHEREAS, the Company and the Employee previously entered into an employment
agreement dated as of April 26, 2004, as amended on January 31, 2005 (the
“Original Agreement”); and

WHEREAS, the Company and the Employee desire to replace and supersede the
Original Agreement by entering into this amendment and restatement of the
Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, the parties agree as follows:

1.        Employment. The Company shall employ the Employee and the Employee
shall serve the Company, upon the terms and conditions hereinafter set forth.

2.        Term.  The term of the Employee’s employment hereunder shall commence
on the Effective Date and unless terminated earlier or extended as provided
below, shall continue for a period of three years from the Effective Date (the
“Initial Term”). Upon the expiration of the Initial Term and on each anniversary
date thereafter, the employment of Employee shall be renewed and extended for
additional successive one year terms if but only if (i) Employee gives no less
than ninety (90) days notice (the “Proposed Renewal Notice”) prior to the
Initial Term (or any other successive one year term, if renewed, as the case may
be) and (ii) the Board of Directors of the Company agrees to such extension
within thirty (30) days of the Proposal Renewal Notice. Other than the
foregoing, the Initial Term shall be the term of this Agreement. Notwithstanding
the foregoing, in the event that the Employee’s employment with the Company
would terminate as a result of expiration of the then current term or the
non-renewal of this Agreement, and the Annual Meeting of Stockholders of the
Company occurring in such calendar year has not yet occurred, then the
expiration date of the term of this Agreement shall be extended until
immediately following the completion of such Annual Meeting of Stockholders. The
period of time between the Effective Date and the termination of the Employee’s
employment hereunder shall be referred to herein as the “Employment Term.”

3.        Position and Duties.

(a)       From the Effective Date until the earlier to occur of the 12 month
anniversary of the effective date of the employment agreement between the
Company and Philip D. Moyer



--------------------------------------------------------------------------------

dated April 9, 2007 and the date immediately after any calendar quarter with
respect to which the Company reports in a public announcement or a publicly
filed report realized GAAP revenues of at least $6.0 million, the Employee shall
serve as the Chief Executive Officer of the Company, and have such duties,
functions, authority and responsibilities normally associated with such position
and office.

(b)        In addition, during the period in which the Employee is serving as
the Chief Executive Officer of the Company and thereafter during the Employment
Term, the Employee shall, subject to her election to the Board of Directors of
the Company (the “Board”), serve as Chairman of the Board of Directors of the
Company, and shall preside over Board and shareholder meetings, and, to the
extent requested by the then-current Chief Executive Officer of the Company (if
it is not the Employee) or the Board, render advice with respect to overall
corporate strategy, strategic partners and financing sources, shareholder
relations and merger and acquisition opportunities.

(c)        During the Employment Term, the Employee shall devote substantially
all of her attention and business time to the business and affairs of the
Company as necessary to perform her duties and the Employee will use her best
efforts to perform faithfully and efficiently, and to discharge, the Employee’s
responsibilities and duties under the Agreement. Notwithstanding the foregoing,
the Employee may devote such time to manage her personal affairs and to serve on
community, corporate, civic, professional or charitable boards or committees, so
long as such activities do not unreasonably interfere with the performance of
the Employee’s duties and responsibilities under the Agreement or, with respect
to for profit corporate boards, are not competitive with the business of the
Company.

4.        Compensation; Annual Bonus; Equity Grant.

(a)       The Employee’s base salary during the Employment Term shall be no less
than $265,000 commencing on the Effective Date and shall be payable in
accordance with the Company’s payroll practices as in effect from time to time
but not less frequently than monthly.

(b)       During the Employment Term, but only while the Employee is serving as
Chief Executive Officer of the Company, the Employee shall be eligible to
receive an annual incentive payment (pro rated for any partial year of service
as Chief Executive Officer of the Company) under the Company’s annual bonus plan
as in effect from time to time based on a target bonus opportunity of at least
75% of the Employee’s then applicable base salary, upon the attainment of one or
more pre-established performance goals established by the Compensation Committee
of the Board (the “Committee”). Such annual incentive payment shall be made in
the calendar year following the fiscal year to which such payment relates at the
same time bonuses for such year are paid to other senior executives of the
Company, but in no event later than 120 days following the end of such fiscal
year.

5.        Employee Benefits.  During the Employment Term, the Employee shall
have the right to participate in any employee benefit plan maintained by the
Company for its most senior executive officers, including without limitation,
such health and disability insurance plans which the Company may provide to its
senior executive officers and for which the Employee is eligible,

 

2



--------------------------------------------------------------------------------

the premiums of which shall be paid by the Company (e.g., long term disability,
life insurance and medical insurance for the Employee and her dependents).
During the Employment Term, the Employee will be entitled to four weeks of paid
vacation per annum in accordance with the Company’s policy. Such vacation may be
taken in the Employee’s discretion with the prior approval of the Company, and
at such time or times as are not inconsistent with the reasonable business needs
of the Company.

6.        Business Expenses; Legal Fees.  The Company will provide the Employee
a monthly commutation allowance of $1,750 per month (the “Commutation
Allowance”). This Commutation Allowance shall continue to be provided to the
Employee during any period in which severance is being paid pursuant to
Section 7(f) hereof. In addition, all reasonable travel, entertainment and other
expenses incident to the performance of the Employee’s duties or the rendering
of services incurred on behalf of the Company by the Employee during the
Employment Term shall be paid by the Company. The Company shall pay Employee’s
reasonable counsel fees incurred in connection with the negotiation and
documentation of this Agreement, up to a maximum of $12,000.

7.        Termination. Notwithstanding the provisions of Section 2 hereof, the
Employee’s employment with the Company may be earlier terminated as follows:

(a)       By action taken by the Board, the Employee may be discharged for cause
(as defined below), effective as of such time as the Board shall determine. In
addition, the Employee may voluntarily terminate her employment without Good
Reason (as defined in Section 7(f) hereof) upon 30 days’ prior written notice to
the Company. Upon a termination of employment by the Company for cause or by the
Employee without Good Reason pursuant to this Section 7(a), the Company shall
have no further obligation or duties to the Employee hereunder, except as
provided in Section 19 hereof and for payment of accrued salary, bonus and
benefits payable to the Employee through the date of termination of employment,
and the Employee shall have no further obligations or duties to the Company,
except as provided in Section 8.

(b)       In the event of (i) the death of the Employee or (ii) by action of the
Board in the event of the inability of the Employee, by reason of physical or
mental disability, to continue substantially to perform her duties hereunder for
an aggregate period of 180 days during any one year period, during which 180 day
period salary and any other benefits hereunder shall not be suspended or
diminished. Upon any termination of the Employee’s employment under this
Section 7(b), the Company shall have no further obligations or duties to the
Employee hereunder, except as provided in Section 19 hereof and for payment of
accrued salary, bonus (if any) and benefits payable to the Employee through the
date of termination of employment and to the extent, but only to the extent she
was eligible, for payment of a pro-rata portion of the Employee’s annual bonus,
if any, for the fiscal year in which the Employee’s termination occurs based on
actual results for such year (determined by multiplying the amount of such bonus
which would be due for the full fiscal year by a fraction, the numerator of
which is the number of days during the fiscal year of termination that the
Employee is employed by the Company and the denominator of which is 365) payable
in the following calendar year at the same time bonuses for such year are paid
to other senior executives of the Company, but in no event later than 120

 

3



--------------------------------------------------------------------------------

days following the end of such fiscal year (the “Pro Rata Bonus”), and the
Employee shall have no further obligations or duties to the Company, except as
provided in Section 8. However, in the event of termination of the Employee’s
employment pursuant to this Section 7(b), on the date of the death of the
Employee or the 181rst day after the Employee is deemed physically or mentally
disabled for the purposes of this Agreement, all stock options and other awards
under the Company’s stock option plans shall immediately vest and remain
exercisable by the Employee or the Employee’s representative or estate for the
period of the lesser of (i) the original term of the stock option and (ii) five
years.

(c)       In the event that there is a change of control of the Company (as
defined below), and the Agreement is terminated by either the Employee or the
Company for whatever reason (other than for the reasons specified in
Section 7(a) and (b) hereof) within the Employment Term, the Company shall pay
to the Employee, in addition to the payment of accrued salary, bonus and
benefits payable to the Employee through the date of termination of employment
and the obligations under Section 19 hereof, a monthly payment equal to
one-twelfth of the sum of (x) the Employee’s then applicable base salary and
(y) the average of the last two cash bonuses paid to the Employee, commencing,
subject to the provisions of Section 18(c) hereof, upon such termination. Such
payments shall continue for the balance of the remaining term of this Agreement.
The Company shall also pay the Employee the Pro Rata Bonus (to the extent
applicable) and maintain health benefits for the Employee for a period of twelve
months following such termination on a basis no less favorable to the benefits
provided by the Company immediately prior to such termination. In addition, all
stock options and other awards under the Company’s stock option plans shall
immediately vest and remain exercisable for the a period of the lesser of
(i) the original term of the stock option and (ii) five years. To the extent
that any amounts payable to the Employee hereunder, as well as any other
“parachute payments,” as such term is defined under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), payable to the Employee in
connection with the Employee’s employment by the Company or any affiliate,
exceed the limitation of Section 280G of the Code such that an excise tax will
be imposed under Section 4999 of the Code, the Employee shall receive an
additional “gross up” payment to indemnify the Employee for the effect of such
excise tax, subject to and on the terms and conditions set forth in Exhibit B
hereto.

(d)       For purposes of this Agreement, the Company shall have “cause” to
terminate the Employee’s employment under this Agreement upon (i) the failure by
the Employee to substantially perform her duties under the Agreement, (ii) the
engaging by the Employee in criminal misconduct (including embezzlement and
criminal fraud) which is materially injurious to the Company, monetarily or
otherwise, (iii) the conviction of the Employee of a felony, or (iv) gross
negligence on the part of the Employee. The Company shall give written notice to
the Employee, which notice shall specify the grounds for the proposed
termination and the Employee shall be given thirty (30) days to cure if the
grounds arise under clauses (i) or (iv) above.

(e)       For purposes of this Agreement, a “change of control of the Company”
shall mean the occurrence of (i) the acquisition by an individual, entity, or
group of the beneficial ownership of 50% or more of (1) the outstanding common
stock, or (2) the combined voting power of the Company’s voting securities;
provided, however, that the following acquisitions will not

 

4



--------------------------------------------------------------------------------

constitute a “change of control”: (x) any acquisition by any employee benefit
plan of the Company or any affiliate or (y) any acquisition by any corporation
if, immediately following such acquisition, more than 50% of the outstanding
common stock and the outstanding voting securities of such corporation is
beneficially owned by all or substantially all of those who, immediately prior
to such acquisition, were the beneficial owners of the common stock and the
Company’s voting securities (in substantially similar proportions as their
ownership of such Company securities immediately prior thereto); or (ii) the
approval by the Company’s stockholders of a reorganization, merger or
consolidation, other than one with respect to which all or substantially all of
those who were the beneficial owners, immediately prior to such reorganization,
merger or consolidation, of the common stock and the Company’s voting securities
beneficially own, immediately after such transaction, more than 50% of the
outstanding common stock and voting securities of the corporation resulting from
such transaction (in substantially the same proportions as their ownership,
immediately prior thereto, of the common stock and the Company’s voting
securities); or (iii) the approval by the Company’s stockholders of the sale or
other disposition of all or substantially all of the assets of the Company,
other than to a subsidiary of the Company.

(f)       In the event that (i) the Company terminates this Agreement during the
Employment Term for any reason other than those covered by Section 7(a) through
7(c), or (ii) the Employee terminates the Agreement for “Good Reason” (as
defined herein), then, in addition to the payment of accrued salary, bonus and
benefits payable to the Employee through the date of termination of employment
and the obligations under Section 19 hereof, the Company will continue payment
to the Employee of the Employee’s then current base salary and the Commutation
Allowance (as provided in Section 6 hereof) for a period equal to the longer of
the remaining period in the Employment Term and one year in accordance with the
Company’s normal payroll practices as in effect from time to time (but not less
frequently than monthly), subject to the provisions of Section 18(c) hereof. The
Company shall also pay the Employee the Pro Rata Bonus (to the extent
applicable) and maintain health benefits for the Employee following such
termination for a period equal to the longer of the then remaining period in the
Employment Term (not to exceed eighteen months) and one year on a basis no less
favorable to the benefits provided by the Company immediately prior to such
termination. In addition, if the Agreement is terminated by either the Company
or the Employee pursuant to this Section 7(f), all stock options and other
awards under the Company’s stock option plans shall immediately vest and remain
exercisable for the period of the lesser of (i) the original term of the stock
option and (ii) five years. Good Reason, for purposes of this Agreement, shall
mean either (i) a material breach of the Agreement by the Company, (ii) removal
of the Employee by the Company from the position of Chairman of the Board or the
failure of the Company to nominate Employee for re-election as Chairman of the
Board, in each case, for any reason other than those specified in Section 7(a)
and (b) hereof or due to Employee’s request, (iii) a material reduction in
Employee’s duties or the assignment of duties to Employee that are materially
inconsistent with the duties and positions set forth in Sections 3(a) and 3(b)
hereof; or (iv) the relocation of the Company’s offices more than 75 miles from
its current location. The Employee shall give written notice to the Company,
which notice shall specify the grounds for the proposed “Good Reason” and the
Company shall be given thirty (30) days to cure if the grounds arise under
clauses (i) or (iii) above. Employee acknowledges and agrees that neither
(i) the non-renewal of the Employment Term of this Agreement or (ii) the
election of Phillip Moyer as Chief Executive Officer on the date specified in
Section 3(a) hereof constitutes “Good Reason” under this Agreement.

 

5



--------------------------------------------------------------------------------

(g)       In no event shall the Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by the Employee as a
result of subsequent employment. In addition, the Company’s obligation to make
any severance payment provided in this Agreement shall not be subject to
set-off, counterclaim or recoupment of amounts owed by the Employee to the
Company or its affiliates under this Agreement or otherwise. Upon termination of
the Employment Term, as a condition to receiving any payments or benefits to
which she is entitled under Sections 7(c) and 7(f) hereof, the Employee shall
execute and deliver to the Company a release in the form attached hereto as
Exhibit A prior to March 15 of the calendar year following the calendar year of
termination.

8.        Confidentiality; Noncompetition.

(a)       The Company and the Employee acknowledge that the services to be
performed by the Employee under the Agreement are unique and extraordinary and,
as a result of such employment, the Employee will be in possession of
confidential information relating to the business practices of the Company. The
term “confidential information” shall mean any and all information (oral or
written) relating to the Company or any of its affiliates, or any of their
respective activities, other than such information which can be shown by the
Employee to be in the public domain (such information not being deemed to be in
the public domain merely because it is embraced by more general information
which is in the public domain) other than as the result of breach of the
provisions of this Section 8(a), including, but not limited to, information
relating to: trade secrets, proprietary information, personnel lists, financial
information, research projects, services used, pricing, customers, customer
lists and prospects, product sourcing, marketing and selling and servicing. The
Employee agrees that she will not during her employment or subsequent to the
termination of employment, except as may be required by law or legal process or
in the good faith performance of her duties to the Company, directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or
corporation any confidential information regarding the clients, customers or
business practices of the Company acquired by the Employee during her employment
by the Company, without the prior written consent of the Company; provided,
however, that the Employee understands that the Employee will be prohibited from
misappropriating any trade secret at any time during or after the termination of
employment. At no time during the Employment Term or thereafter shall the
Employee directly or indirectly, disparage the commercial, business or financial
reputation of the Company. At no time during the Employment Term or thereafter
shall the Company directly or indirectly, disparage the Employee in any manner
that is likely to be harmful to her business or personal reputation. The
foregoing shall not be violated by truthful statements in response to legal
process or required governmental testimony or filings.

(b)       In consideration of the rights and benefits conferred to the Employee
hereunder and for other good and valuable consideration, the Employee hereby
agrees that she shall not, during the Employment Term and for a period of one
(1) year following such employment (the

 

6



--------------------------------------------------------------------------------

“Restrictive Period”), directly or indirectly, take any action which constitutes
an interference with or a disruption of any of the Company’s business
activities.

(c)       For purposes of clarification, but not of limitation, the Employee
hereby acknowledges and agrees that the provisions of subparagraph 8(b) above
shall serve as a prohibition against her, during the Restrictive Period, from:

(i)        directly or indirectly, contacting, soliciting or directing any
person, firm, or corporation to contact or solicit, any of the Company’s
customers, prospective customers, or business partners for the purpose of
selling or attempting to sell, any products and/or services that are the same as
or similar to the products and services provided by the Company to its customers
during the Restrictive Period. In addition, the Employee will not disclose the
identity of any such business partners, customers, or prospective customers, or
any part thereof, to any person, firm, corporation, association, or other entity
for any reason or purpose whatsoever;

(ii)        directly or indirectly, engaging or carrying on in any manner
(including, without limitation, as principal, shareholder, partner, lender,
agent, employee, consultant, or investor (other than a passive investor with
less than a five percent (5%) interest) trustee or through the agency of any
corporation, partnership, limited liability company, or association) in any
business that is in competition with or engaged in any business in competition
with the business of the Company; or

(iii)        soliciting on her own behalf or on behalf of any other person, the
services of any person who is an employee of the Company, or soliciting any of
the Company’s employees to terminate employment with the Company.

This Section 8(c) shall not be violated by (i) general advertising or recruiting
not specifically targeted at Company employees, (ii) the Employee serving as a
professional reference for any employee of the Company, or (iii) actions taken
by any person or entity that the Employee is associated with if the Employee is
not personally involved in any manner in the matter and has not identified such
employee for soliciting. In addition, the provisions of Section 8(c)(ii) hereof
shall not be violated by the Employee commencing employment with a division or
unit of any business that is in competition with the Company so long as the
Employee and such division or unit do not engage in a business that is in
competition with the Company.

(d)       Upon the termination of the Employee’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession or under the control of the Employee including all
copies thereof, shall be promptly returned to the Company.

(e)       The parties hereto hereby acknowledge and agree that (i) the Company
would be irreparably injured in the event of a breach by the Employee of any of
her obligations under this Section 8, (ii) monetary damages would not be an
adequate remedy for any such breach, and (iii) the Company shall be entitled to
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach.

 

7



--------------------------------------------------------------------------------

(f)       The rights and remedies enumerated in Section 8(e) shall be
independent of the other, and shall be enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity.

(g)       If any provision contained in this Section 8 is hereafter construed to
be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions.

(h)       This Section 8 shall survive the termination of this Agreement.

(i)       It is the intent of the parties hereto that the covenants contained in
this Section 8 shall be enforced to the fullest extent permissible under the
laws and public policies of each jurisdiction in which enforcement is sought
(the Employee hereby acknowledging that said restrictions are reasonably
necessary for the protection of the Company). Accordingly, it is hereby agreed
that if any of the provisions of this Section 8 shall be adjudicated to be
invalid or unenforceable for any reason whatsoever, said provision shall be
(only with respect to the operation thereof in the particular jurisdiction in
which such adjudication is made) construed by limiting and reducing it so as to
be enforceable to the extent permissible, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of said
provision in any other jurisdiction.

9.        Prior Agreements. This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto respecting the
employment of Employee by the Company (including, without limitation, the
Original Agreement).

10.        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, to the other party
hereto at her or its address as set forth in the beginning of this Agreement.
Either party may change the address to which notices, requests, demands and
other communications hereunder shall be sent by sending written notice of such
change of address to the other party in the manner above provided.

11.        Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the executors, administrators, successors
and legal representatives of the Employee and shall inure to the benefit of and
be binding upon the Company and its successors and assigns. The Company shall be
required to cause any successor to its business or assets to expressly assume
and agree to perform this Agreement, in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. The Employee may not delegate or assign her duties or rights under this
Agreement.

12.        Waiver.  Waiver by either party hereto of any breach or default by
the other party in respect of any of the terms and conditions of this Agreement
shall not operate as a waiver of any other breach or default, whether similar to
or different from the breach or default waived.

 

8



--------------------------------------------------------------------------------

13.        Complete Understanding: Amendment and Termination.  This Agreement
constitutes the complete understanding between the parties with respect to the
employment of the Employee hereunder and no statement, representation, warranty
or covenant has been made by either party with respect thereto except as
expressly set froth herein. This Agreement shall not be altered, modified,
amended or terminated except by written instrument signed by each of the parties
hereto provided, however, that the waiver by either party hereto of compliance
with any provision hereof or of any breach or default by the other party hereto
need be signed only by the party waiving such provision, breach or default.

14.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same Agreement.

15.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut.

16.        Paragraph Headings.  The paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

17.        Consideration. Employee hereby acknowledges and agrees that the
employment opportunity encompassed in this Agreement is contingent upon the
execution of this Agreement and that such employment, in addition to the mutual
promises herein, constitutes adequate consideration for this Agreement.

18.        Tax Matters.

(a)        The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(b)        The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Employee notifies the Company
(with specificity as to the reason therefore) that the Employee believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Employee to incur any
additional tax or interest under Code Section 409A, the Company shall, after
consulting with the Employee, reform such provision to try to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A.

 

9



--------------------------------------------------------------------------------

(c)        Notwithstanding any provision to the contrary in this Agreement, if
the Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is specified as
subject to this Section, such payment or benefit shall not be made or provided
(subject to the last sentence of this Section 18(c)) prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Employee’s “separation from service” (as such term is defined under Code
Section 409A), and (ii) the date of Employee’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 18(c) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

19.        Indemnification; Liability Insurance.  The Company hereby agrees to
indemnify the Employee and hold the Employee harmless to the maximum extent
provided under the By-Laws or other organizational documents of the Company and
applicable law against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from the Employee’s good faith
performance of the Employee’s duties and obligations with the Company, other
than to the extent caused by the Employee’s willful misconduct. This obligation
shall survive the termination of the Employee’s employment with the Company. The
Company shall use reasonable business efforts to cover the Employee under
directors and officers liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

EDGAR ONLINE, INC.

By: /s/ Greg Adams

Print Name: Greg Adams

Title: Chief Operating Officer

 

EMPLOYEE

/s/ Susan Strausberg

Susan Strausberg

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

FORM OF RELEASE

I, Susan Strausberg, on behalf of myself and my heirs, successors and assigns,
in consideration of the performance by EDGAR Online, Inc., a Delaware
corporation (together with its Subsidiaries, the “Company”), of its material
obligations under the Employment Agreement, dated as of June13 2007 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company, its Affiliates, each such Person’s respective successors and assigns
and each of the foregoing Persons’ respective present and former directors,
officers, partners, stockholders, members, managers, agents, representatives,
employees (and each such Person’s respective successors and assigns)
(collectively, the “Released Parties”) to the extent provided below.

1.        I understand that any payments or benefits paid or granted to me under
Sections 7(c) and (f) of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive the
payments and benefits specified in Sections 7(c) and (f) of the Agreement unless
I execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release.

2.        I knowingly and voluntarily release and forever discharge the Company
and the other Released Parties from any and all claims, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date of this General
Release), whether under the laws of the United States or another jurisdiction
and whether known or unknown, suspected or claimed against the Company or any of
the Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, have or may have, which arise out of or are connected
with my employment with, or my separation from, the Company (including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress, or
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”);

 

A-1



--------------------------------------------------------------------------------

provided, however, that nothing contained in this General Release shall apply
to, or release the Company from, (i) any obligation of the Company contained in
the Agreement to be performed after the date hereof, (ii) any vested or accrued
benefits pursuant to any employee benefit plan, program or policy of the
Company, (iii) my right to appeal a denial of a claim for benefits submitted
under any health and welfare insurance program maintained by the Company for the
benefit of me or my dependents, (iv) my right to file a claim for unemployment
insurance benefits or for workers’ compensation insurance benefits, (v) my right
to seek indemnification or reimbursement of expenses under the Company’s
organizational documents, By-Laws or any agreement concerning indemnification or
reimbursement of expenses, (vi) my right to director and officer insurance
coverage, if any, (vii) my rights or claims to enforce the terms of the
Agreement, (viii) any right or claim that I may have to obtain contribution as
permitted by applicable law in an instance in which both I, on the one hand, and
the Company, any affiliate of the Company or any Released Party, on the other
hand, are held to be jointly liable, (ix) any claim I may have as an owner of
stock in the Company, or (x) any right or claim that may initially arise after
the date hereof.

3.        I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

4.        I agree that this General Release does not waive or release any rights
or claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.        In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I covenant that I shall not directly or, to the
extent under my control, indirectly, commence, maintain or prosecute or sue any
of the Released Persons either affirmatively or by way of cross-complaint or
counterclaim on any Claim released under this General Release. I further agree
that in the event I should bring a Claim seeking damages against the Company
with regard to any released claim, or in the event I should seek to recover
against the Company in any Claim brought by a governmental agency on my behalf
released hereunder, this General Release shall serve as a complete defense to
such Claims. I further agree that I am not aware of any pending charge or
complaint of the type described in paragraph 2 as of the execution of this
General Release.

6.        I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

A-2



--------------------------------------------------------------------------------

7.        I agree that this General Release is confidential and agree not to
disclose any information regarding the terms of this General Release, except to
my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone.

8.        Any non-disclosure provision in this General Release does not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission, the National Association of Securities Dealers, Inc. or any
other self-regulatory organization or governmental entity.

9.        Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)        I HAVE READ IT CAREFULLY;

(b)        I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE

 

A-3



--------------------------------------------------------------------------------

DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)        I

VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(d)        I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT
AND THIS RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL
READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

(e)        I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON                          ,
             TO CONSIDER IT AND THE CHANGES MADE SINCE THE                     
    ,              VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART
THE REQUIRED 21-DAY PERIOD;

(f)        THE CHANGES TO THE AGREEMENT SINCE                          ,
             EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

(g)        I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;

(h)        I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(i)        I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE: June 15, 2007

 

/s/ Susan Strausberg

 

Susan Strausberg

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Parachute Tax Indemnity Provisions

This Exhibit B sets forth the terms and provisions applicable to the Employee
with respect to the “Section 280G Gross-Up Payment” referred to in Section 7(c)
of the Agreement. This Exhibit B shall be subject in all respects to the terms
and conditions of the Agreement. Capitalized terms used without definition in
this Exhibit B shall have the meanings set forth in the Agreement.

 

 

(i)

In the event that the Employee shall become entitled to payments and/or benefits
provided by this Agreement or any other amounts in the “nature of compensation”
(whether pursuant to the terms of any plan, arrangement or agreement with the
Company, any person whose actions result in a change of ownership or effective
control covered by Section 280G(b)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control (collectively, the
“Company Payments”), and such Company Payments will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), the Company shall pay to the
Employee at the time specified in clause (iv) hereof an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Employee, after
deduction of any Excise Tax on the Company Payments and any U.S. federal, state,
and local income or payroll tax upon the Gross-Up Payment provided for by this
clause (i), but before deduction for any U.S. federal, state, and local income
or payroll tax on the Company Payments, shall be equal to the Company Payment.

 

 

(ii)

For purposes of determining whether any of the Company Payments and Gross-Up
Payment (collectively, the “Total Payments”) will be subject to the Excise Tax
and the amount of such Excise Tax, (A) the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the “Accountants”) such Total
Payments (in whole or in part): (1) do not constitute “parachute payments,”
(2) represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or
(3) are otherwise not subject to the Excise Tax, and (B) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code. In
the event that the Accountants are serving as accountants or auditors for the
individual, entity or group effecting the change in control (within the meaning
of Section 280G of the



--------------------------------------------------------------------------------

 

Code), the Employee may appoint another nationally recognized accounting firm to
make the determinations hereunder (which accounting firm shall then be referred
to as the “Accountants” hereunder). All determinations hereunder shall be made
by the Accountants which shall provide detailed supporting calculations both to
the Company and the Employee at such time as it is requested by the Company or
the Employee. The determination of the Accountants shall be final and binding
upon the Company and the Employee.

 

 

(iii)

For purposes of determining the amount of the Gross-Up Payment, the Employee
shall be deemed to pay U.S. federal income taxes at the highest marginal rate of
U.S. federal income taxation in the calendar year in which the Gross-Up Payment
is to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Employee’s residence for the calendar
year in which the Company Payments are to be made, net of the maximum reduction
in U.S. federal income taxes which could be obtained from deduction of such
state and local taxes if paid in such year. In the event that the Excise Tax is
subsequently determined by the Accountants to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, the Employee shall
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by the Employee if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event that any portion of the Gross-Up Payment to be refunded
to the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Employee, and interest
payable to the Company shall not exceed the interest received or credited to the
Employee by such tax authority for the period it held such portion. The Employee
and the Company shall mutually agree upon the course of action to be pursued
(and the method of allocating the expense thereof) if the Employee’s claim for
refund or credit is denied. In the event that the Excise Tax is later determined
by the Accountants or the Internal Revenue Service to exceed the amount taken
into account hereunder at the time the Gross-Up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest or penalties payable with
respect to such excess) promptly after the amount of such excess is finally
determined.

 

 

(iv)

The Gross-Up Payment or portion thereof provided for in clause (iii) shall be
paid not later than the thirtieth (30th) day following an event occurring which
subjects the Employee to the Excise Tax; provided, however, that if the amount
of such Gross-Up Payment or portion thereof cannot be finally determined on or
before such day, the Company shall pay to the Employee on such day an estimate,
as



--------------------------------------------------------------------------------

 

determined in good faith by the Accountants, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), subject to further
payments pursuant to clause (iii), as soon as the amount thereof can reasonably
be determined, but in no event later than the ninetieth (90th) day after the
occurrence of the event subjecting the Employee to the Excise Tax. Subject to
clauses (iii) and (viii) hereof, in the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to the Employee, payable on the
fifth (5th) day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).

 

 

(v)

In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Employee shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Employee,
but the Employee shall control any other issues. In the event that the issues
are interrelated, the Employee and the Company shall in good faith cooperate so
as not to jeopardize resolution of either issue, but if the parties cannot
agree, the Employee shall make the final determination with regard to the
issues. In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the Employee shall permit the
representative of the Company to accompany the Employee, and the Employee and
the Employee’s representative shall cooperate with the Company and its
representative.

 

 

(vi)

The Company shall be responsible for all charges of the Accountants.

 

 

(vii)

The Company and the Employee shall promptly deliver to each other copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit B.

 

 

(viii)

Nothing in this Exhibit B is intended to violate the Sarbanes-Oxley Act of 2002
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to the Employee and the repayment obligation null and void.

 

 

(ix)

The provisions of this Exhibit B shall survive the termination of the Employee’s
employment with the Company for any reason and any amount payable under this
Exhibit B shall be subject to the provisions of Section 18(c) of the Agreement.